UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MOHAMMED AL ADAHI,                           :
                                             :
                       Petitioner,           :
                                             :
                  v.                         :      Civil Action No. 05-280 (GK)
                                             :
BARACK OBAMA, et al.,                        :
                                             :
                       Respondents.          :

                                             ORDER

        On June 18, 2009, this Court issued an Order that Petitioner Al-Adahi’s testimony should

be presented in a courtroom open to the public and press. For the reasons which the Court fully

explained in an on-the-record telephone conference with counsel, the Court feels compelled to

rescind that Order. However, it is further

        ORDERED, that if and when any Petitioner testifies, a transcript shall be prepared

immediately and shall be reviewed and redacted by the appropriate agency within a 24 hour period;

and it is further

        ORDERED, that the Government, through the appropriate agency, videotape any such

testimony and maintain copies of the complete testimony as given, as well as a redacted version of

that testimony.



June 19, 2009                                       /s/
                                                    Gladys Kessler
                                                    United States District Judge

Copies via ECF to all counsel of record